606 S.E.2d 903 (2004)
359 N.C. 189
In the Matter of E.N.S., Dob: 2/25/02.
Appellant: Respondent-Mother, Crystal S.
No. 277P04.
Supreme Court of North Carolina.
December 2, 2004.
Katharine Chester, for Crystal S.
Jennifer O'Connor, Raleigh, W.A. Holland, Smithfield, for Johnston Co. DSS.
James D. Johnson, Jr., for Guardian ad Litem.


*904 ORDER

Upon consideration of the petition filed on the 8th day of June 2004 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of December 2004."